386 U.S. 262 (1967)
ALTERMAN TRANSPORT LINES, INC., ET AL.
v.
PUBLIC SERVICE COMMISSION OF TENNESSEE ET AL.
No. 942.
Supreme Court of United States.
Decided March 13, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE.
J. G. Lackey, Jr., for appellants.
George F. McCanless, Attorney General of Tennessee, Milton P. Rice, Assistant Attorney General, and Seymour Samuels, Jr., for appellees.
PER CURIAM.
The judgment is affirmed.
MR. JUSTICE STEWART is of the opinion that probable jurisdiction should be noted.